Schroeder, C.J.,
dissenting: By a strained construction of K.S.A. 38-120, the court has nullified the provisions of the statute.
The second sentence of the statute waives the $1,000 actual damage limitation by language reading: “unless the court or jury finds that the malicious or willful act of such minor causing such injury, damage or destruction is the result of parental neglect . . . .” (Emphasis added.)
Here the children gathered piles of hay in the bam and willfully set them on fire. This was the willful act causing the damage. The legislature could not have spoken in language more clear.
For the court to find the legislative intent was to require both the act and the resulting damage to be willful is contrary to the *34statute imposing liability on parents for their neglect of their children. Negligence of the parents is the focus of the statute imposing liability on the parents under the facts in this case.
McFarland, J., joins the foregoing dissent.